                   UNITED STATES BANKRUPTCY COURT
                    EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION – DETROIT

IN THE MATTER OF:
 Eastlake Investments, LLC                  Bankruptcy Case No. 19-42309
                                            Honorable Thomas J. Tucker
                    Debtor.                 Chapter 7


  STIPULATION FOR ENTRY OF ORDER RESOLVING MOTION TO
  COMPEL AND FOR SANCTIONS AGAINST THE GROULX PARTIES

      NOW COMES Chapter 7 Trustee, Fred J. Dery, (the “Trustee”), Long Lake

Realty Group, LLC, Law Office of Dean J. Groulx, PC, Dean J. Groulx, and Wendy

A. Grimaldi-Groulx (collectively, the “Groulx Parties”), each by and through their

undersigned counsel who do hereby stipulate to the entry of the attached order.

      Approved as to form and content.

STEVENSON & BULLOCK, P.L.C.                 FRANK & FRANK, PLLC

By: /s/ Elliot G. Crowder                   By: /s/ Jerome D. Frank
Elliot G. Crowder (P76137)                  Jerome D. Frank (P13634)
Counsel for Trustee                         Counsel for Groulx Parties
26100 American Drive, Suite 500             30833 Northwestern Highway, Suite 205
Southfield, MI 48034                        Farmington Hills, MI 48334
Phone: (248) 354-7906                       Phone: (248) 932-1440
Facsimile: (248) 354-7907                   Facsimile: (248) 932-1443
Email: ecrowder@sbplclaw.com                Email: jfrank@frankfirm.com

Dated: September 27, 2019                   Dated: October 7, 2019




  19-42309-tjt   Doc 340   Filed 10/07/19   Entered 10/07/19 13:14:47   Page 1 of 3
                    UNITED STATES BANKRUPTCY COURT
                     EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION – DETROIT

IN THE MATTER OF:
 Eastlake Investments, LLC                     Bankruptcy Case No. 19-42309
                                               Honorable Thomas J. Tucker
                     Debtor.                   Chapter 7


  ORDER RESOLVING MOTION TO COMPEL AND FOR SANCTIONS
              AGAINST THE GROULX PARTIES

      THIS MATTER having come before this Honorable Court upon the

stipulation of the parties;

      NOW THEREFORE;

      IT IS HEREBY ORDERED that the entry of this Order is without prejudice

to the Trustee’s right to bring any further request for relief regarding the Order

Granting, with Modifications, Motion for Examination and Production of

Documents by Long Lake Realty Group, LLC Under Federal Rule of Bankruptcy

Procedure 2004, Order Granting, with Modifications, Motion for Examination and

Production of Documents by Law Office of Dean J. Groulx, PC Under Federal Rule

of Bankruptcy Procedure 2004, and Order Granting, with Modifications, Motion for

Examination and Production of Documents by Dean J. Groulx and Wendy A.

Grimaldi-Groulx Under Federal Rule of Bankruptcy Procedure 2004 [Docket Nos.

172-174] (collectively, the “2004 Exam Orders”), all of which remain in full force

and effect unless expressly modified herein.


  19-42309-tjt   Doc 340      Filed 10/07/19   Entered 10/07/19 13:14:47   Page 2 of 3
        IT IS FURTHER ORDERED that the Groulx Parties shall each file written

responses to the written responses to the 2004 Exam Orders on or before October 9,

2019.

        IT IS FURTHER ORDERED that Long Lake Realty Group, LLC and the Law

Office of Dean J. Groulx, PC have each designated Dean J. Groulx as their respective

authorized representative to appear for an examination, and give oral testimony

under oath, to be conducted on behalf of the Chapter 7 Trustee and any other party

in interest pursuant to Federal Rule of Bankruptcy Procedure 2004 at the offices of

Stevenson & Bullock, P.L.C., 26100 American Drive, Suite 500, Southfield, MI

48034 on October 24, 2019 at 11:00 AM. The examination of Dean J. Groulx,

individually, shall take place at the same date and time. Dean J. Groulx shall remain

until such examination is completed, unless adjourned by written agreement.

        IT IS FURTHER ORDERED that Wendy A. Grimaldi-Groulx shall appear

for an examination, and give oral testimony under oath, to be conducted on behalf

of the Chapter 7 Trustee pursuant to Federal Rule of Bankruptcy Procedure 2004 at

the offices of Stevenson & Bullock, P.L.C., 26100 American Drive, Suite 500,

Southfield, MI 48034 on October 24, 2019 at 10:00 AM and shall remain until

such examination is completed, unless adjourned by written agreement.




  19-42309-tjt   Doc 340   Filed 10/07/19   Entered 10/07/19 13:14:47   Page 3 of 3
